EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is made effective as of May 13, 2008 between JAMES BRACE ("Employee") and WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois corporation ("Company"). WHEREAS, the parties desire to enter into this Agreement in order to set forth the terms of Employee’s employment with the Company; NOW, THEREFORE, in consideration of the premises, the parties hereby agree as follows: 1.Employment and Duties. The Company hereby employs Employee as its Chief Financial Officer ("CFO").Employee shall report to Anthony Spier, the Chief Executive Officer of the Company, and from time to time to the board of directors of the Company (“Board of Directors”). 2.Performance. Employee agrees to actively devote all of his time and effort during normal business hours to the performance of his duties hereunder and to use his best efforts and endeavors to promote the interests and welfare of the Company at all times. 3.Term. Employee shall be an employee-at will. 4.Compensation. For all services rendered by Employee, Company agrees to pay Employee a salary and such additional compensation as the Board of Directors shall from time to time determine. 5.Expenses. The Company shall reimburse Employee for reasonable business expenses incurred by Employee in the performance of his duties under this Agreement, including expenses for entertainment, travel and similar items consistent with its then-current practices. 6.Vacation and Benefits. During the period of his employment under this Agreement, Employee shall be entitled to four weeks' annual vacation, insurance, and other employment benefits customarily provided by the Company, including increased or changed benefits as are from time to time provided Company's employees generally, or for any group or class of employees of which Employee shall be a member. 7.Termination. a.The Company may terminate Employee's employment hereunder at any time, either for "cause," for any other reason or for no reason whatsoever.As used herein, "cause" means (i) any breach by Employee of any provision of this Agreement or any violation of any statutory or common law fiduciary duty to the Company, (ii) gross neglect by Employee of his duties hereunder, (iii) any act of Employee constituting a felony under the laws of the State of Illinois or federal law or resulting or intending to result in improper personal gain or enrichment at the expense of the Company, (iv) fraud, dishonesty or misconduct in the performance of Employee's duties, or (v) conduct by Employee which is detrimental to the Company and which continues after the Company has specifically requested that such conduct be discontinued. LP1602778.3 \ 34991-74964 -1- b.If the Company shall terminate Employee’s employment for “cause” under paragraph 7(a), the Company shall pay Employee his full base salary through the date of termination at the rate in effect at the time written notice of termination is given Employee by the Company, and no other amounts shall be due and payable by the Company to Employee subsequent to the date of termination.If the Company shall terminate Employee’s employment for any reason other than for “cause” then (i) the Company shall pay Employee his full base salary through the date of termination at the rate in effect at the time written notice of termination is given Employee by the Company and (ii) in lieu of any further compensation payments to Employee for periods subsequent to the date of termination, the Company shall (A) pay to Employee for a period of twelve months from the date of termination (payable in accordance with the Company’s then-current payroll practices) his base salary at the rate in effect at the time written notice of termination is given Employee by the Company (without bonus compensation) and (B) provide to Employee for a period of twelve months from the date of termination his standard benefits pursuant to paragraph 6. c.
